Citation Nr: 1518834	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for spina bifida, with decrease in lumbar lordosis and low back pain/low back injury.

2.  Entitlement to service connection for lower back disorder.

3.  Entitlement to a disability rating for patellofemoral syndrome of the left knee in excess of 10 percent.

4.  Entitlement to a disability rating for patellofemoral syndrome of the right knee in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1988 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  In November 2014, the Veteran's representative submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of additional evidence submitted.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The issues of entitlement to increased ratings in excess of 10 percent for patellofemoral syndrome of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an unappealed decision dated in November 1992, the RO denied a claim for entitlement to service connection for spina bifida, with decrease in lumbar lordosis and low back pain/low back injury, on the basis that spina bifida is a congenital or developmental abnormality, not considered to have been aggravated by service beyond the normal progress of the condition, and the decrease in lumbar lordosis and low back pain was considered to be due to the spina bifida rather than any injury in service.

2.  The evidence received since the RO's November 1992 decision relates to a new diagnosis of degenerative disc disease and raises a reasonable possibility of establishing the Veteran's claim of entitlement to service connection for lower back disorder.

3.  The Veteran's lower back disorder is not related to back injuries incurred in service.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision that determined that there was no link between the Veteran's military service and his spina bifida, with decrease in lumbar lordosis and low back pain/low back injury, is final.  38 U.S.C.A. § 7105(c) (2014); 38 C.R.F. § 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for lower back disorder are met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(A) (2014).

3.  The criteria for service connection for lower back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In a November 1992 decision, the RO denied service connection for spina bifida, with decrease in lumbar lordosis and low back pain/low back injury.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. § 5103, 5103A, 7105 (2014); 38 C.F.R. § 3.156(b), 20.302, 20.1103 (2014).

The Veteran's application to reopen his claim for service connection for lower back disability was received in September 2006.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The November 1992 rating decision denied service connection for the Veteran's back condition on the basis that spina bifida is a congenital or developmental abnormality, not considered to have been aggravated by service beyond the normal progress of the condition.  Furthermore, the decrease in lumbar lordosis and low back pain was considered to be due to the spina bifida rather than any injury in service.  Based on the grounds stated for the denial of service connection for the Veteran's lower back condition in that decision, new and material evidence would consist of evidence that the Veteran's lower back pain was due to something other than spina bifida, and related to the injuries he incurred in service.  Since the November 1992 rating decision, evidence received by VA includes a diagnosis of degenerative disc disease.  The Board finds that this evidence is new and material, and serves to reopen the claim.

The Board notes that a supplemental statement of the case was issued in July 2013, in which the RO decided the claim on the merits.  Therefore, the Veteran's claim has already been considered in the first instance by the AOJ, and the Veteran will not be prejudiced if the Board proceeds to consider his claim for service connection for lower back disorder on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for Lower Back Disability

The Veteran contends that his current back problems are related to back injuries sustained while in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Board does not dispute that the Veteran was treated for back injuries while in service.  See Service Treatment Records dated November 29, 1988, August 16, 1989, and April 30, 1990.  The Board also does not dispute that the Veteran has a current diagnosis of lumbar degenerative disc disease.  Therefore, the dispositive question in this case is whether the Veteran's current degenerative disc disease is related to the back injuries sustained in service.

The Veteran was provided a VA examination in April 1992, in order to assist him with his original claim for service connection for lower back problems.  Physical examination of the Veteran showed that the lumbar spine had no limitation of motion.  Bending motion showed bulging, nontender, muscles on the lateral vertebral muscle area.  X-ray imaging showed spina bifida of L-5 and decrease in lumbar lordosis.

The VA obtained a medical opinion in July 2013 to determine the etiology of the Veteran's more recently diagnosed degenerative disc disease.  The examiner conducted a review of the Veteran's available records and claims file, and noted the relevant medical history of the Veteran's lower back condition.  The examiner commented that there have been changes/inconsistencies in the Veteran's signs, symptoms, and location of his back complaints and injuries (thoracic vs. lumbar).  The examiner concluded that the Veteran's lumbar degenerative disc disease is less likely than not caused by or related to his military service; rather, it was more likely than not age-related in nature.  In support of his conclusion, the examiner explained that an x-ray of the lumbosacral spine from April 1, 1992, rendered essentially immediately after discharge from service, did not reveal any degenerative changes, degenerative arthritis, degenerative joint disease, or degenerative disc disease.  The examiner also agreed with the original finding of the RO that the Veteran's back pain in 1992 was related to his congenital spina bifida.  

The Veteran was provided another VA examination in November 2014; however, no medical opinion was rendered as to the etiology of his lower back condition.  The Veteran's VA medical treatment records show that he was treated for back pain on numerous occasions, however, there is no medical opinion linking his current back problems to service.  See VA treatment records dated December 8, 2009; January 8, 2010; January 11, 2010; February 1, 2010; March 9, 2010.

A letter from a private physician, Dr. V.I., states that the Veteran's lower back conditions are directly caused by duties performed during active military service.  In support of his conclusion, Dr. V.I. only states that a "16 August 1989 DA Form 5181-R, oct 86 reveals a history of lower back pain reinjured lifting a Howitzer trail.  Review of [the Veteran]'s MRI reports in regards to his lower back reveals disk bulges L4-5, L5-S1 with facet hypertrophy.  These finding [sic] alone indicate necessity for ongoing treatment for the relief of pain to maintain function."

The Board finds that the weight of the evidence is against the Veteran's claim.  The Board affords greater probative weight to the July 2013 VA examiner's opinion than to that of Dr. V.I.  While both reviewed the Veteran's claims file and medical history, the July 2013 VA examiner addressed the changes and inconsistencies in the Veteran's back pain and discussed the lack of degenerative findings immediately following service, indicating that his ultimate conclusion regarding the etiology of the Veteran's back condition contemplated a comprehensive review of the Veteran's military and medical history.  Dr. V.I., on the other hand, provided no reasoning for concluding that the Veteran's current back condition was related to service, other than noting that he had a history of back pain during service and a current back condition.  As Dr. V.I.'s opinion is supported by almost no rationale, the Board affords it little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The only evidence supportive of the Veteran's claim for entitlement to service connection are statements from him and his mother that his current back condition is related to service.  However, while the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the July 2013 VA examiner, outweigh those of a layperson, such as the Veteran or his mother.  The VA examiner has education, training, and experience on these matters that the Veteran is not shown to have.  Therefore, the Board finds that the Veteran's opinion that his back condition is related to service to be less probative than the opinion of the July 2013 VA examiner.

In sum, the Board finds that the weight of the evidence shows that the Veteran's current back condition, to include degenerative disc disease, is not related to military service.  Accordingly, his claim for service connection for lower back condition must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-56.

III.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in October 2006, March 2007, September 2007, and July 2010 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in April 1992, July 2013, and November 2014.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  

Finally, the Veteran testified at a hearing before the Board in October 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning onset and etiology of the Veteran's back condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to service connection for lower back disorder is denied.


REMAND

In the May 2011 rating decision that denied service connection for the Veteran's lower back condition, the RO also denied a disability rating in excess of 10 percent for patellofemoral syndrome of each of the Veteran's knees.  On January 18, 2012, the RO received a request for review by a Decision Review Officer of the Veteran's claims for "lower back and knees."  The RO construed that request as a notice of disagreement as to the issue of entitlement to service connection for lower back disorder, and subsequently issued a statement of the case.  However, the RO has not yet issued a statement of the case for the issues of increased ratings for the Veteran's knee disabilities.

Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2014); Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to entitlement to increased rating for patellofemoral syndrome of the left knee and increased rating for patellofemoral syndrome of the right knee.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


